283 S.W.3d 310 (2009)
Youlanda MOORE, Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent.
No. WD 69955.
Missouri Court of Appeals, Western District.
May 26, 2009.
Youlanda Moore, pro se.
Ninion S. Riley, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and VICTOR C. HOWARD, JJ.

Order
PER CURIAM:
Youlanda Moore appeals the Labor and Industrial Relations Commission's decision that she was not entitled to unemployment benefits because her employer, Community Blood Center (Center) discharged her for misconduct.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).